Case 2:19-cv-00034 Document 1-1 Filed 07/15/19 Page 1 of 1
S544 Rey 120%) CIVIL COVER SHEET

The JS 44 civil cover sheet and the information contained herein neither noplace nor supplement the filing and service of pleadings or other papers as required by law, except as provided
by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the purpose of initiating
the civil docket sheet. (SEE INSTRUCTIONS ON THE REVERSE OF THE FORM.)

 

I. (a) PLAINTIFFS ; DEFENDANTS
San Juanita Gonzalez and Joselyn Viana C.R. England and Joseph William Steele
(b) County of Residence of First Listed Plaintiff _Texas County of Residence of First Listed Defendant Utah
(EXCEPT IN U.S. PLAINTIFF CASES) (IN U.S. PLAINTIFF CASES ONLY)

NOTE: INLAND CONDEMNATION CASES, USE THE LOCATION OF THE
LAND INVOLVED.

(c) Attorney’s (Firm Name, Address, and Telephone Number) . . Attomeys (If Known) ; ;
Rolando Salinas, Knickerbocker, Heredia, Salinas & Salinas, PC, 468 Main | Larry D. Warren, Naman Howell Smith & Lee, 10001 Reunion Place,

 

 

 

 

Street, Eagle Pass, Texas 78852-4598, (830) 773-9228, Suite 600, San Antonio, Texas 78216, (210) 731-6350,
rsalinas@khislaw.com Iwarren@namanhowell.com
II. BASIS OF JURISDICTION (Place an “X” in One Box Only) Il. CITIZENSHIP OF PRINCIPAL PARTIES Place an “X” in One Box for Plaintiff
(For Diversity Cases Only) and One Box for Defendant)
O11 US. Government O 3 Federal Question PTF DEF PTF DEF
Plaintiff (U.S. Government Not a Party) Citizen of This State wi © 1 __ Incorporated or Principal Place go4 04
of Business In This State
2 US. Government M4 Diversity Citizen of Another State 1 2 WW 2 Incorporated and Principal Place Os 5
Defendant : ws . . of Business In Another State
(Indicate Citizenship of Parties in Item III)
Citizen or Subject of a O03 O 3 Foreign Nation G06 O86
Foreign Country
IV. NATURE OFS ‘ox Onl

  
  

 
        

   

UIT (Place an “X” in One B

 

CONTRACT. TORTS _ _FORFEITURE/PEN,

 

     

     

            

 

 

 

 

 

 

 

 

 

 

 

 

0 110 Insurance PERSONAL INJURY PERSONAL INJURY {0 610 Agriculture CO) 422 Appeal 28 USC 158 O 400 State Reapportionment
120 Marine O 310 Airplane 362 Personal Injury - © 620 Other Food & Drug O 423 Withdrawal 1 410 Antitrust
0 130 Miller Act 0 315 Airplane Product Med. Malpractice © 625 Drug Related Seizure 28 USC 157 © 430 Banks and Banking
1 140 Negotiable Instrument Liability O 365 Personal Injury - of Property 21 USC 881 O 450 Commerce
C1 150 Recovery of Overpayment {1 320 Assault, Libel & Product Liability 0 630 Liquor Laws PROPERT. OQ 460 Deportation
& Enforcement of Judgment Slander (J 368 Asbestos Personal | 640R.R. & Truck (7 820 Copyrights 1 470 Racketeer Influenced and
0 151 Medicare Act O 330 Federal Employers’ Injury Product 0 650 Airline Regs. 1 830 Patent Corrupt Organizations
C1 152 Recovery of Defaulted Liability Liability O 660 Occupational 0 840 Trademark [ 480 Consumer Credit
Student Loans 340 Marine PERSONAL PROPERTY Safety/Health 490 Cable/Sat TV
(Excl. Veterans) (1 345 Marine Product QO 370 Other Fraud 1 690 Oth 1 810 Selective Service
0 153 Recovery of Overpayment Liability OQ 371 Truth in Lending SECUR 850 Securities/Commodities/
of Veteran’s Benefits (K 350 Motor Vehicle CO 380 Other Personal (1 710 Fair Labor Standards O 861 HIA (1395ff) Exchange
0 160 Stockholders’ Suits QO 355 Motor Vehicle Property Damage Act O 862 Black Lung (923) 0 875 Customer Challenge
(9 190 Other Contract Product Liability (1 385 Property Damage (1 720 Labor/Mgmt. Relations |0 863 DIWC/DIWW (405(g)) 12 USC 3410
195 Contract Product Liability |] 360 Other Personal Product Liability 1 730 Labor/Mgmt.Reporting 0 864 SSID Title XVI 890 Other Statutory Actions
1 196 Franchise Inj & Disclosure Act O1 865 RSI (405(g)) O 891 Agricultural Acts
_ UREAL PROPER oo RIGHTS |__| PRISONER PETITIONS [0 740 Railway Labor Act FEDERAL TAX SUITS 892 Economic Stabilization Act
O 210 Land Condemnation 1 441 Voting (1 510 Motions to Vacate 1 790 Other Labor Litigation O 870 Taxes (U.S. Plaintiff O 893 Environmental Matters
© 220 Foreclosure QO 442 Employment Sentence J 791 Empl. Ret. Inc. or Defendant) O 894 Energy Allocation Act
CO 230 Rent Lease & Ejectment | 443 Housing/ Habeas Corpus: Security Act 0 871 IRS—Third Party 1 895 Freedom of Information
0 240 Torts to Land Accommodations [| 530 General 26 USC 7609 Act
0 245 Tort Product Liability O 444 Welfare (1 535 Death Penalty 11 900Appeal of Fee Determination
© 290 All Other Real Property {0 445 Amer. w/Disabilities- [7 540 Mandamus & Other }( 462 Naturalization Appl Under Equal Access
Employment (550 Civil Rights © 463 Habeas Corpus - to Justice
O 446 Amer. w/Disabilities - | 555 Prison Condition Alien Detainee O 950 Constitutionality of
Other 1 465 Other Immigration State Statutes
O 440 Other Civil Rights Actions
V. ORIGIN (Place an “X” in One Box Only) Appeal to District
O1 Original & 2 Removed from 1 3. Remanded from 0 4 Reinstatedor 1 5 Teatisterted test 116 Multidistrict O 7 Macitrate
Proceeding State Court Appellate Court Reopened (specify) Litigation Judgment
Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
28 U.S.C. §1332
VI. CAUSE OF ACTION Brief description of cause:
Motor Vehicle Accident
VII. REQUESTED IN CHECK IF THIS IS A CLASS ACTION DEMAND $ CHECK YES only if demanded in complaint:
COMPLAINT: UNDER F.R.C.P. 23 0.00 JURY DEMAND: —@% Yes No
VII. RELATED CASE(S) ;
IF ANY (See instructions) JUDGE DOCKET NUMBER

 

 

FOR OFFICE USE ONLY

livin Ase
“oe

RECEIPT # AMOUNT APPLYING IFP JUDGE MAG. JUDGE
